8:52 AM                                               RWDY, INC                                             Exhibit 1 - Schedule A/B, #11
07/13/20
                                                A/R Aging Summary
                                                  As of June 22, 2020
                                                 Current       1 - 30          31 - 60       61 - 90        > 90           TOTAL

    *COMPLETION TECH LLC                               0.00         0.00             0.00         0.00             0.00          0.00
    *DEVON ENERGY CORPORATION                     12,814.00    42,835.54          -300.00      590.42          -14.86       55,925.10
    *ENDEAVOR ENERGY RESOURCES, LP                 3,600.00    61,200.00             0.00         0.00             0.00     64,800.00
    *EOG RESOURCES, INC.                          20,284.67    12,425.00        45,355.00         0.00             0.00     78,064.67
    *MULTI - WELL LLC                                  0.00         0.00             0.00         0.00             0.00           0.00
    *RACKBACK SERVICES LLC                             0.00         0.00             0.00         0.00             0.00           0.00
    *SPUD SYSTEMS LLC                                  0.00         0.00             0.00         0.00             0.00           0.00
    *ZIPPER COMPLETION LLC                             0.00         0.00             0.00         0.00             0.00           0.00
    ACACIA EXPLORATION PARTNERS                     600.00      3,075.00             0.00         0.00             0.00       3,675.00
    APACHE CORPORATION                                 0.00     5,216.00        34,033.75    14,491.25             0.00     53,741.00
    ARCHER AS                                          0.00             0.00         0.00         0.00        712.19           712.19
    BLACK VALLEY DIRECTIONAL                           0.00             0.00         0.00         0.00   2,454,998.25     2,454,998.25
    BONANZA CREEK ENERGY INC                       9,750.40    28,700.24        24,150.56    12,674.84             0.00     75,276.04
    BOOTS SMITH ENERGY GROUP, INC                      0.00             0.00         0.00         0.00       5,975.00         5,975.00
    BP GENERAL INVOICES                                0.00             0.00      539.64          0.00             0.00        539.64
    BTA OIL PRODUCERS                                  0.00     3,847.25             0.00         0.00             0.00       3,847.25
    BUCKEYE INC. DRILLING MUD OASIS PERTROLEU          0.00     6,028.72             0.00         0.00             0.00       6,028.72
    CIMAREX ENERGY, CO                            12,306.79             0.00         0.00         0.00             0.00     12,306.79
    COG OPERATING, LLC                            40,595.50   167,841.02             0.00         0.00             0.00    208,436.52
    COMPASS PRODUCTION                                 0.00    12,000.00             0.00         0.00             0.00     12,000.00
    COMSTOCK RESOURCES                            16,760.00    28,805.00        25,725.00     9,000.00             0.00     80,290.00
    CONOCO-PHILLIPS                               10,436.63   333,242.13       -17,959.00     1,400.00      3,930.00       331,049.76
    CONTINENTAL RESOURCES                              0.00     2,600.00         5,200.00         0.00             0.00      7,800.00
    DAYLIGHT PETROLEUM, LLC                            0.00     8,000.00             0.00         0.00             0.00      8,000.00
    DENBURY ONSHORE, LLC                           8,898.30         0.00             0.00         0.00             0.00      8,898.30
    DERBY EXPLORATION                                  0.00     3,897.50        11,500.00     7,523.75       3,916.25       26,837.50
    DIAMONDBACK E&P LLC                                0.00         0.00        15,750.00    35,475.00             0.00     51,225.00
    ENDEAVOR NATURAL GAS                               0.00    16,000.00             0.00         0.00             0.00     16,000.00
    FIREBIRD ENERGY LLC                                0.00         0.00        19,800.00         0.00             0.00     19,800.00
    GRENADIER ENERGY PARTNERS II, LLC                  0.00    30,864.00         8,925.00         0.00             0.00     39,789.00
    GULFPORT ENERGY CORPORATION                   27,786.00   200,637.12        89,331.12         0.00             0.00    317,754.24
    HAWKWOOD ENERGY OPERATING, LLC                     0.00     5,745.00         5,745.00    21,065.00             0.00     32,555.00
    HILCORP ENERGY                                10,200.00    35,289.00         2,800.00     4,200.00             0.00     52,489.00
    HORIZON MUD COMPANY                            9,843.27    17,810.67       198,354.74   104,321.12    401,681.65       732,011.45
    HT MWD SOLUTIONS                                   0.00         0.00             0.00         0.00   1,679,992.46     1,679,992.46
    INDIGO MINERALS                               30,000.00         0.00             0.00         0.00             0.00     30,000.00
    IRON HORSE SERVICES                                0.00    18,864.48             0.00         0.00             0.00     18,864.48
    JAGUAR ENERGY                                      0.00      -730.00             0.00     4,380.00        730.00         4,380.00
    JETTA PERMIAN & OPERATING                      2,990.00    22,756.67        19,766.67         0.00             0.00     45,513.34
    KAISER FRANCIS OIL COMPANY                     2,773.71     8,672.38             0.00         0.00             0.00     11,446.09
    KINDER MORGAN                                      0.00    75,577.42             0.00         0.00             0.00     75,577.42
    LOUISIANA DELTA FARMS                              0.00         0.00             0.00         0.00      4,385.00         4,385.00
    MANTI TARKA PERMIAN                                0.00     6,225.00        -9,000.00         0.00             0.00      -2,775.00
    MARATHON OIL COMPANY                          73,625.52   159,273.82        68,704.60     4,235.36     44,730.60       350,569.90
    MATADOR PRODUCTION COMPANY                     9,750.00    41,062.50             0.00         0.00             0.00     50,812.50
    MAVERICK NATURAL RESOURCES, LLC                    0.00         0.00             0.00    14,591.15             0.00     14,591.15
    MDC ENERGY, LLC                                    0.00         0.00             0.00         0.00    325,630.00       325,630.00
    MURPHY EXPLORATION & PRODUCTION COMPANY            0.00     5,709.56             0.00         0.00             0.00      5,709.56
    NATIONAL OILWELL VARCO, LP                         0.00         0.00             0.00    11,459.84             0.00     11,459.84
    NEW CENTURY EXPLORATION, INC                       0.00         0.00             0.00         0.00     11,800.32        11,800.32
    NOVA MUD, INC.                                     0.00    13,230.12        82,557.14    98,982.48       5,060.50      199,830.24
    OASIS PETROLEUM                                    0.00         0.00        96,443.75         0.00             0.00     96,443.75
    OVINTIV USA, INC.                             66,550.65   640,727.35       249,992.00         0.00             0.00    957,270.00



                                                                                                                                   Page 1 of 2
                 20-10616 - #104-1 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 1 Pg 1 of 2
8:52 AM                                           RWDY, INC                                             Exhibit 1 - Schedule A/B, #11
07/13/20
                                            A/R Aging Summary
                                               As of June 22, 2020
                                             Current        1 - 30         31 - 60       61 - 90        > 90            TOTAL
    PALEO OIL COMPANY                              0.00           0.00           0.00         0.00     22,157.14         22,157.14
    PALOMA OPERATING COMPANY                       0.00     10,800.00            0.00         0.00             0.00      10,800.00
    PAR MINERALS CORPORATION                       0.00           0.00     24,650.00          0.00             0.00      24,650.00
    PARSLEY ENERGY                                 0.00           0.00     54,410.00     55,711.25     25,116.25        135,237.50
    PETRO-TECH SOLUTIONS                      13,400.88     11,101.97           -0.01         0.00             0.00      24,502.84
    PINE WAVE ENERGY PARTNERS, LLC                 0.00     30,950.64            0.00         0.00       9,600.00        40,550.64
    PRO OIL & GAS SERVICES                         0.00           0.00       2,920.00    14,600.00             0.00      17,520.00
    ROCKLIFF ENERGY                                0.00    127,616.25      24,180.00          0.00     11,660.00        163,456.25
    SM ENERGY                                 75,814.80    150,897.60      16,450.00          0.00             0.00     243,162.40
    SPUR ENERGY PARTNERS                           0.00           0.00           0.00         0.00     30,600.00         30,600.00
    STELLAR DRILLING FLUIDS, LLC                   0.00     41,873.98      29,311.20          0.00             0.00      71,185.18
    TAP ROCK OPERATING                        28,963.50     89,213.50      14,822.50          0.00             0.00     132,999.50
    TEAL NATURAL RESOURCES                         0.00           0.00           0.00         0.00     91,829.50         91,829.50
    TRANSPACIFIC ENERGY                            0.00           0.00           0.00         0.00     10,087.50         10,087.50
    TRAVIS PEAK RESOURCES                          0.00       2,700.00           0.00         0.00             0.00        2,700.00
    TREADSTON ENERGY PARTNERS                      0.00           0.00       2,900.00         0.00             0.00        2,900.00
    TRINITY OPERATING, LLC                    20,000.00     19,000.00      35,200.00          0.00             0.00      74,200.00
    TRIUMPH ENERGY                             8,420.00           0.00       2,900.00         0.00             0.00      11,320.00
    UNIVERSAL FLUID SERVICES, LLC                  0.00           0.00           0.00     6,000.00             0.00        6,000.00
    VALENCE DRILLING FLUIDS                   24,959.36    131,253.60     117,348.88    139,880.08     55,916.28        469,358.20
    VANGUARD NATURAL RESOURCES, LLC                0.00           0.00           0.00      -270.00             0.00         -270.00
    VINE OIL & GAS LP                         50,387.50    253,857.95      48,973.95          0.00             0.00     353,219.40
    VT HALTER MARINE, INC.                         0.00       4,295.43       2,142.10         0.00             0.00        6,437.53
    WHITE RIVER OPERATING                          0.00      -2,000.00           0.00         0.00     48,291.12         46,291.12
    WPX ENERGY-RKI EXPLORATION & PROD LLC          0.00           0.00           0.00         0.00        -400.00           -400.00
    XTO ENERGY, INC.                          85,275.89    842,475.54     483,513.82     28,940.48             0.00    1,440,205.73
TOTAL                                        676,787.37   3,731,464.95   1,837,137.41   589,252.02   5,248,385.15     12,083,026.90




                                                                                                                                Page 2 of 2
                 20-10616 - #104-1 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 1 Pg 2 of 2
